DETAILED ACTION
1.	This office action is in response to communication filed on 12/24/2020. Claims 1-34 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 10, 11, 13, 14, 20, 21, 23-25, 30, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zare-Hoseini et al. Pub. No. 2016/0079995.
Regarding claim 1. Figures 2-5 of Zare-Hoseini et al. discloses  a calibration (paragraph 0001) method of a successive approximation register  (analog-to-digital converter (SAR ADC), wherein the SAR ADC (Fig. 2)  comprises at least one capacitor digital-to-analog converter (202 CDAC) and a controller (258), the at least one CDAC (202) comprises Nd capacitors (bits capacitors 212-228; paragraph 0030) 5corresponding to Nd bits (12 bits paragraph 0030), where Nd  (12 bits paragraph 0030) is a positive integer, and a capacitor (212-228) calibration  method of the SAR ADC comprises: coupling the capacitors (218, 220, 222, 224, 226, 228) of a z-th bit (6 the bit in Fig. 3)  to an (Nd-1)-th bit (n-th bit in Fig. 3)  to a first reference voltage (Ground in Fig. 3), and generating a first digital code (digital representation of offset voltage; paragraph 0030 ) based on an operation of the capacitors (216…212) of a (z-1)-th bit (5 bit-th  in Fig. 3)  to a 0-th bit ( 0 bit in Fig. 3), where z(6) is an integer less than Nd (12 bits paragraph 0030); 10coupling (Fig. 5 coupling)  the capacitors (224 to 228 in Fig. 5) of an (i+1)-th bit (n-2 bit in Fig. 5) to the (Nd-1)-th bit (n th bit in Fig. 5) to the first reference voltage (Ground), and coupling the n-3=+ (Dout -Dofst ) -1 ) of the capacitor (222 in Fig. 5) of the i-th bit (n-3 bit in Fig. 5) based on the first digital code (digital Dofst representation of offset voltage; paragraph 0030)  15and the second digital code (Dout; paragraph 0036); and calibrating the SAR ADC  (paragraph 0001) based on the capacitor weight (paragraph 0040 discloses ENn-3=+ (Dout -Dofst ) -1 )  of the capacitor of the i-th bit (n-3 bit in Fig. 5).  
Regarding claim 2010. The calibration method of the SAR ADC according to claim 1, Fig. 2-Fig. 5 further discloses wherein a calibration timing of the capacitor calibration method is the same as an operation mode timing of the SAR ADC ( At least some calibration processes described herein may be performed “on the fly” with the SAR ADC included within a device and connected to other components ;paragraph 0018). 
Regarding claim 11. The calibration method of the SAR ADC according to claim 1, Fig. 2 to Fig. 5 further disclose s wherein when the capacitor calibration method is calibrating the capacitor of the i-th bit (n-3 bit in Fig. 5) , a calibration timing of the capacitor (calibration timing calibration of n-3 in Fig. 5) method omits (leave out)  a waiting cycle (switching cycle in Fig. 5) of the capacitors of the (Nd-1)-th bit (n-th bit) to -51-File: 092442usf the (i+1)-th bit (n-2 bit-th) in an operation mode timing (operation mode timing of Fig. 5).  
Regarding claim 513. The calibration method of the SAR ADC according to claim 1, Fig. 2 to Fig. 5 further discloses wherein the step of generating the capacitor weight of the capacitor (paragraph 0040 discloses ENn-3=+ (Dout -Dofst ) -1 )  of the i-th bit (n-3 bit-th in Fig. 5)  based on the first digital code (Dout)  and the second digital code (Dofst) comprises deducting (Dout -Dofst )  the first digital code (Dofst)   by the out) to generate the capacitor weight (ENn-3)  of the capacitor (222) of the i-th bit (n-3 bit).  
Regarding claim 14. Figures 2-5 of Zare-Hoseini et al. discloses  a calibration (paragraph 0001) method of a successive approximation register  (Fig. 2 analog-to-digital converter SAR ADC),comprises at 10least one CDAC (202) and a controller(258) the at least one CDAC (202) comprises Nd capacitors (12 capacitors 212-228) corresponding to Nd bits (12 bits switching), where Nd (212-228) is a positive integer, and a capacitor (212-228) calibration (paragraph 0001)  method of the SAR ADC (Fig. 2) comprises: coupling (see Fig. 3 coupling )  the capacitors of an i-th bit (n-3 bit)  to an (Nd-1)-th bit  (n bi) to a first reference voltage (Ground) , and generating a first digital code (digital representation of offset voltage; paragraph 0030 )  based on an operation of the capacitors of an (i-1)-th bit (n-4 bit) to a 0-th 15bit (0 bi5) , where i (n-3)  is an integer less than Nd (222-228); coupling (Fig. 5 coupling)  the capacitors  (of an (i+1)-th bit (n-2 bit)  to the (Nd-1)-th bit (n bit) to the first reference voltage(Ground), coupling (Fig. 5 coupling)  the capacitor (222)  of the i-th bit  (n-2 bit) to a second reference voltage (Vref), and generating a second digital code based on the operation of the capacitors of the (i-1)-th bit to the 0-th bit; generating a capacitor weight of the capacitor of the i-th bit based on the first digital code 20and the second digital code (Dout; paragraph 0036); and calibrating  (paragraph 0001) the SAR ADC (Fig. 2)  based on the capacitor weight (paragraph 0040 discloses ENn-3=+ (Dout -Dofst)-1). 
Regarding claim 20. The calibration method of the SAR ADC according to claim 14, Fig. 2-Fig. 5 further discloses wherein a calibration timing of the capacitor calibration method is the same as an operation mode timing of the SAR ADC ( At least some calibration processes described herein may be performed “on the fly” with the SAR ADC included within a device and connected to other components ;paragraph 0018). 



Regarding claim 1021. The calibration method of the SAR ADC according to claim 14, Fig. 2 to Fig. 5 further disclose wherein when the capacitor calibration method is calibrating the capacitor of the i-th bit (n-3 bit) , a calibration timing of the capacitor calibration timing calibration of n-3) method omits (leave out)  a waiting cycle (switching cycle) of the capacitors of the (Nd-1)-th bit (n-th bit) to -51-File: 092442usf the (i+1)-th bit (n-2 bit-th) in an operation mode timing (operation mode timing of Fig. 5).  
Regarding claim 23. The calibration method of the SAR ADC according to claim 14, , Fig. 2 to Fig. 5 further discloses wherein the step of generating the capacitor weight of the capacitor (paragraph 0040 discloses ENn-3=+ (Dout -Dofst ) -1 )  of the i-th bit (n-3 bit-th in Fig. 5)  based on the first digital code (Dout)  and the second digital code (Dofst) comprises deducting (Dout -Dofst )  the first digital code (Dofst)   by the second digital code (Dout) to generate the capacitor weight (ENn-3)  of the capacitor (222) of the i-th bit (n-3 bit).  
Regarding claim 24. Fig. 2 to Fig. 5 Zare-Hoseini et al. disclose An SAR ADC (Fig. 2)  with calibration function (paragraph 0001)  , comprising: at least one CDAC (220), controlled by a plurality of control signals (control signals from 258) to respectively control a switching operation of Nd switching (236..250) capacitors  (212-228) of the at least one CDAC (202), where Nd is a positive integer (236..250);  a comparator (232), coupled to the at least one CDAC (202) and configured to compare an output (230) of the -54-File: 092442usf at least one CDAC (202) with a comparison voltage (256); and a controller (258), coupled to the comparator (232) and the at least one CDAC (202), and configured to generate the control signals (control signals from 258) and a digital output signal (digital output of SAR ADC 12) based on an output of the comparator (output of 232), wherein in a calibration mode (Fig. 3 to Fig. 5 is calibration for Fig. 2), the controller obtains a capacitor weight (paragraph 0040 discloses ENn-3=+ (Dout -Dofst)-1) of an i-th bit (n-3 bit in Fig. 5)  of the 5at least one CDAC (2020) by a result of (Nd+1) operations  
Regarding claim 25. Fig. 2 to Fig. 5 of Zare-Hoseini et al. disclose An SAR ADC (Fig. 2)  with calibration function (paragraph 0001), comprising: at least one Nd-bit CDAC (202), having Nd capacitors (212-228), where Nd (212-228) is a positive integer (12 capacitors); a controller (258), coupled to the at least one CDAC (202), a controller (258), configured to perform a capacitor calibration procedure (Fig. 3 to Fig. 5 calibration procedure): 15coupling the capacitors (218, 220, 222, 224, 226, 228)  of a z-th bit (6 bit in Fig. 3) to an (Nd-1)-th bit  (n bit-th in Fig. 3) to a first reference voltage (Ground), and generating a first digital code (digital representation of offset voltage; paragraph 0030 )  based on an operation of the capacitors (216…212 in Fig. 3) of a (z-1)-th bit (5 bit in Fig. 3) to a 0-th bit (0 bit in Fig. 3), where z (6 in Fig. 3) is an integer less than Nd (12 bits switching in Fig. 3); coupling (Fig. 5 coupling)  the capacitors (224, 226, 226 in Fig. 5)  of an (i+1)-th bit (n-2 bit in Fig. 5)  to the (Nd-1)-th bit (n bit in Fig. 12) to the first reference voltage (Ground), coupling the capacitor (222) of an i-th bit (n-3) to a second reference voltage (Vref), and generating a second 20digital code (Dout; paragraph 0036)  based on an operation of the capacitors (220…212 in Fig. 5) of an (i-1)-th bit (n-4 bit in Fig. 5)  to the 0-th bit (0 bit in Fig. 5), where i (n-3 bit in Fig. 5) is an integer less than Nd (12 bit) , and z (6 bit in Fig. 5) is less than I (n-3 bit in Fig. 5); generating a capacitor weight (paragraph 0040 discloses ENn-3=+ (Dout -Dofst ) -1)  of the capacitor (222 in Fig. 5) of the i-th bit (n-3 bit) based on the first digital code (Dofst) and the second digital code (Dout); and n-3=+ (Dout -Dofst ) -1)  of the capacitor of the i-th bit (n-3 bit in Fig. 5).  
Regarding claim 30. The SAR ADC with calibration function according to claim 25, Fig. 2-Fig. 5 further discloses wherein a calibration timing (calibration timing of Fig. 3-Fig. 5) of the capacitor  calibration method is the same as an operation mode timing of the SAR ADC ( At least some calibration processes described herein may be performed “on the fly” with the SAR ADC included within a device and connected to other components ;paragraph 0018). 
Regarding claim 2033. The SAR ADC with calibration function according to claim 25, Fig. 2 to Fig. 5 further discloses wherein the step of generating the capacitor weight of the capacitor (paragraph 0040 discloses ENn-3=+ (Dout -Dofst ) -1 )  of the i-th bit (n-3 bit-th in Fig. 5)  based on the first digital code (Dout)  and the second digital code (Dofst) comprises deducting (Dout -Dofst )  the first digital code (Dofst)   by the second digital code (Dout) to generate the capacitor weight (ENn-3)  of the capacitor (222) of the i-th bit (n-3 bit).  
Regarding claim 34. Fig. 2 to Fig. 5 of Zare-Hoseini et al. An SAR ADC (Fig. 2)  with calibration function (paragraph 0001), comprising: at least one Nd-bit CDAC (202) , having Nd capacitors (228…212), where Nd is a positive integer (12 capacitors of 228…212); a controller (258), coupled (switching  coupling) to the at least one CDAC (202), -57-File: 092442usf wherein the controller (258) is configured to perform a following capacitor calibration procedure (Fig. 3-Fig. 5 calibration procedure) of: coupling (Fig. 3 coupling)  the capacitors (222, 224, 226, 228) of an i-th bit (n-3 bit in Fig. 3) to an (Nd-1)-th bit (n bit in Fig. 3) to a first reference voltage (Ground reference in Fig. 3), and generating a first digital code (digital representation of offset voltage; paragraph 0030 ) based on an operation of the capacitors of an (i-1)-th bit (n-3 bit in Fig. 3) to a 0-th 5bit (0 bit in Fig. 3), where i (n-3) is an integer less than Nd (12 bits); coupling (Fig. 5 coupling)  the capacitors (224, 226, 228 in Fig. 5)  of an (i+1)-th bit (n-2 bit in Fig. 5) to n-3=+ (Dout -Dofst)-1)   of the capacitor (222 in Fig. 5) of the i-th bit (n-3 bit in Fig. 5) based on the first digital code (Dout) 10and the second digital code (Dofst); and calibrating (paragraph 0001) the SAR ADC (fig. 2)  based on the capacitor weight (ENn-3=+ (Dout -Dofst)-1) of the capacitor of the i-th bit (n-3 bit in Fig. 5).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 9, 15,19, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zare-Hoseini et al.  as applied to claims 1, 14 and 25 above, and further in view of Chao U.S. patent No. 10,523,228.
Regarding claims 2 and 15. Zare-Hoseini et al.  as applied to claims 1 and 14 abov,  do not teach performing the capacitor calibration method a plurality of times to obtain an average value of the capacitor weights of the i-th bit 

Zare-Hoseini et al.  and Chao are common subject matter of capacitor calibration for SAR ADC; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Chao into Zare-Hoseini et al. for the purpose of taking average value performing the a plurality of times as suggested by Chao in Col. 5 lines 47-51.

Regarding claims 9, 19 and 29. Zare-Hoseini et al.  as applied to claims 1, 14 and 25 above, do not teach: obtaining a capacitor weight of the capacitor of a j-th bit based on capacitor weights of the capacitors of a (j-1)-th bit to the i-th bit, where Nd>j>i.
Fig. 9 of Chao discloses Capacitor Calibration method for SAR ADC (Fig. 2 discloses 14 bits SAR ADC) comprising obtaining a capacitor weight (weight of C[3]) of the capacitor of a j-th bit (C[3])  based on capacitor weights (weights of C[2]…C[0])of the capacitors of a (j-1)-th bit  (C2 bit) to the i-th bit (C[1]), where Nd >j>I (14bits >3>1).  
Zare-Hoseini et al.  and Chao are common subject matter of capacitor calibration for SAR ADC; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Chao into Zare-Hoseini et al. for the purpose of performing binary search using a comparator output using a capacitive DAC calibration process to enhance SAR ADC linearity and performance (Col. 2 lines 2-5 of Chao).


s 12, 22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zare-Hoseini et al.  as applied to claims 1, 14 and 25 above, and further in view of Geddada et al. patent No. 10,637,493.
Fig. 2 to Fig. 5 Zare-Hoseini et al.  as applied to claims 1, 14 and 25 above, further disclose wherein the SAR ADC (Fig. 2) comprises a comparator (232), and the first digital code (digital Dofst representation of offset voltage; paragraph 0030) comprises information of flicker noise and comparator offset (comparator with an offset within +/−5 mV; paragraph 0030). However, Zare-Hoseini et al.  do not discloses flicker noise.  
Fig. 2 of Geddada et al. discloses calibration of SAR ADC comprising as applied to claim 1 above, wherein the SAR ADC (Fig. 2) further comprises a comparator (232), and the first digital code (first Dout) comprises information of flicker noise and offset (Col. 5 lines 50-53).
Zare-Hoseini et al.  and Geddada et al.  are common subject matter of capacitor calibration for SAR ADC; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Geddada et al.  into Zare-Hoseini et al. for the purpose of enhance calibration of CDAC to  reduce the effects of low frequency noise, including DC offset and flicker noise (1/f), in the CDAC (Col. 5 lines 50-55 of Geddada et al.).

Allowable Subject Matter
7.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior arts do/does not teach:  20wherein the step of coupling the capacitors of the z-th bit to the (Nd-1)-th bit to the first reference voltage, and generating the first digital code based on the operation of the capacitors of the (z-1)-th bit to the 0-th bit comprises: coupling first terminals of the 
8.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior arts do/does not teach: coupling the capacitors of an (i+2)-th bit to the (Nd-1)-th bit to the first reference voltage, coupling the capacitor of the (i+1)-th bit to the second reference voltage, and generating a third digital code based on an operation of the capacitors of the i-th bit to the 0-th bit after generating 5the second digital code; and generating a capacitor weight of the capacitor of the (i+1)-th bit based on the first digital code and the third digital code.  
9.	Claims 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior arts do/does not teach: the capacitors of the i-th bit to the (Nd-1)-th bit to the first reference voltage, coupling the capacitor of the (i-1)-th bit to the second reference voltage, and generating a third digital code based on an operation of the capacitors of an (i-2)-th bit to the 0-th bit after generating the second digital code; and generating a capacitor weight of the capacitor of the (i-1)-th bit based on the first digital 15code and the third digital code.  

10.	Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior arts do/does not teach:  wherein the -52-File: 092442usf step of coupling the capacitors of the i-th bit to the (Nd-1)-th bit to the first reference voltage, and generating the first digital code based on the operation of the capacitors of the (i-1)-th bit to the 0-th bit comprises: coupling first terminals of the 

11.	Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior arts do/does not teach:  wherein the -55-File: 092442usf step of the controller coupling the capacitors of the z-th bit to the (Nd-1)-th bit to the first reference voltage, and generating the first digital code based on the operation of the capacitors of the (z-1)-th bit to the 0-th bit comprises: coupling first terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit to an input 5voltage, and coupling second terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit to the first reference voltage; disconnecting the first terminals of the capacitors of the (Nd-1)-th bit to the 0-th bit from the input voltage; and generating the first digital code using the SAR ADC corresponding to the capacitors of the 10(z-1)-th bit to the 0-th bit.  
12.	Claim 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior arts do/does not teach:  a clock reduction circuit, coupled between the controller and a comparator, and configured to omit a waiting cycle of the capacitors of the (Nd-1)-th bit to the (i+1)-th bit in an operation 15mode timing from a calibration timing of the capacitor calibration procedure when calibrating the capacitor of the i-th bit.  



Contact Information

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

2/11/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845